445 F.2d 1399
Robert HARRINGTON, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 71-1942.
United States Court of Appeals, Fifth Circuit.
August 27, 1971.

Appeal from the United States District Court for the Southern District of Florida; Ted Cabot, Judge.
Robert Harrington, pro se.
Robert W. Rust, U. S. Atty., Neal R. Sonnett, Asst. U. S. Atty., Chief, Crim. Div., Miami, Fla., for respondent-appellee.
Before JOHN R. BROWN, Chief Judge, and INGRAHAM and RONEY, Circuit Judges.

BY THE COURT:

1
It is ordered that the appeal in the above entitled and numbered cause be and the same is hereby dismissed as moot, the court having recently ordered that appellant's conviction be vacated in Harrington v. United States, 5th Cir. 1971, 444 F.2d 1190.